DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on February 9, 2022 are acceptable.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 15-20 directed to non-elected invention(s). The election has been made without traverse in the Response of September 23, 2021 to Election Requirement of August 9, 2021. Accordingly, claims 15-20 have been canceled.
Allowable Subject Matter
Claims 1-14 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-14 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “wherein the pixel in each of the plurality of pixel areas comprises: a pixel circuit layer . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        February 12, 2022